NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS JAMES, AKA Monsho                       No. 17-16008
Abdullah,
                                                D.C. No. 5:15-cv-02122-LHK
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JIMMY CRUZEN, Correctional Officer; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      California state prisoner Douglas James, AKA Monsho Abdullah, appeals

pro se from the district court’s summary judgment for failure to exhaust

administrative remedies in his 42 U.S.C. § 1983 action related to congregational


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prayer. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because James failed

to raise a genuine dispute of material fact as to whether he properly exhausted his

administrative remedies, or whether there was “something in his particular case

that made the existing and generally available administrative remedies effectively

unavailable to him.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en

banc); see also Woodford v. Ngo, 548 U.S. 81, 90 (2006) (requiring proper

exhaustion, which means “using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits)” (emphasis,

citation, and internal quotation marks omitted)). James contends that he exhausted

under a “continuing violation” theory, but even if this court were to adopt such a

theory, it would not apply in this case.

      AFFIRMED.




                                           2                                   17-16008